DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim  1, 8-16, and 20-22, 26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In this case,   claim 1 recites “a platinum group metal (PGM) selected from the group consisting of (i) of platinum and (ii) platinum (Pt) and palladium (Pd), wherein a ratio by weight of platinum to palladium is 15:1 to 1.5 to 1”,   such recited weight ratio of platinum to palladium seems raise confusion for one of ordinary skill in the art because when the PGM being platinum,  there is no such ratio of platinum to palladium.    Therefore, such limitation renders claim indefiniteness.  Applicant is kindly recommended to  such weight ratio limitation to language like “a platinum group metal (PGM) selected from the group consisting of (i) of platinum and (ii) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1  and 12, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki ( US2011/0071019).
Hanaki teaches an exhaust purifying catalyst comprising a substrate ( item 10, Fig. 1) and catalyst  layers ( item 20, Fig. 2) formed in the substrate, wherein catalyst material composing the catalyst layers ([0014], [0045]).  Hanaki further teaches the catalyst material  including  catalyst component and a heat resistant material as  support, such as alumina or zirconia ([0045]) wherein the catalyst component is supported onto the support ([0049]).  Hanaki teaches the catalyst component can include metal oxide wherein the metal element can be selected from cerium (Ce), praseodymium (Pr), gallium (Ga), yttrium (Y), bismuth (Bi), zirconium (Zr) or aluminum (Al), and an element of their combinations ([0046]).  Hanaki also discloses transition metal element Fe, specifically iron oxide can be included in the catalyst component 
Hanaki  teaches the substrate is a flow through monolith (Fig. 1, [0016], [0017],  [0023], [0024]). 
Regarding claim 1,  Hanaki does not expressly teach a catalyst containing bismuth combined into a catalyst containing Pt and iron supported onto catalyst carrier.  However,   Hanaki already teaches bismuth can be included as one catalyst component into the catalyst composition.  It would have been obvious for one of ordinary skill in the art  to adopt  bismuth (e.g. bismuth oxide) as a catalyst component in the supported catalyst material because by doing so can help provide an catalyst for oxidation and burning of the particulates as suggested by Hanaki ([0046]).  It would have been obvious for one of ordinary skill in the art to combine bismuth oxide into an iron (Fe) and Pt containing catalyst as shown by Hanaki for help providing a desired exhaust gas purifying catalyst  for oxidation and burning of the particulates as suggested by Hanaki  as suggested by Hanaki (table 1, [0045]-[0048])  because combining such known elements for help obtaining a desired exhaust gas purifying catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try”  bismuth oxide  from a finite number of identified, predictable metal elements for help providing a desired 
It would have been obvious for one of ordinary skill in the art  to adopt  iron or iron oxide as transition metal as a catalyst component in the supported catalyst material because by doing so can help provide an catalyst  for purifying not only the particulates but also the exhaust gas as suggested by Hanaki ([0047]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try”  iron or iron oxide  from a finite number of identified, predictable transition metal elements/oxides for help providing a desired exhaust gas purifying catalyst  with a reasonable expectation of success (see MPEP 2143 KSR).
It would have been obvious for one of ordinary skill in the art  to adopt  Pt  as noble metal as a catalyst component in the supported catalyst material because by doing so can help provide an catalyst  for purifying not only the particulates but also the exhaust gas as suggested by Hanaki ([0048]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try”  Pt from a finite number of identified, predictable  precious metal elements for help providing a desired exhaust gas purifying catalyst  with a reasonable expectation of success (see MPEP 2143 KSR).
It would have been obvious for one of ordinary skill in the art to combine bismuth (Bi),  iron (Fe) and Pt as shown by Hanaki for help providing a desired exhaust gas purifying catalyst as suggested by Hanaki ([0045]-[0048]) because combining such known elements for help obtaining a desired exhaust gas purifying catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).    
Regarding claim  12, such limitation has been met as discussed above. 

	Regarding claim 15, as for the claimed catalytic region being a first catalytic region and the catalyst further comprising a second catalytic region, such claimed first catalyst region and second catalytic region seem not structurally limit the instantly claimed catalyst, thus they cannot render the instantly claimed catalyst patentable distinct.   Furthermore, Hanaki disclosed catalyst apparently have a first catalytic region and a second catalytic region (Fig. 2-3, [0019]-[0026]).   
	Regarding claim 20,   it is noted that such claimed the first  catalytic region being disposed on the second catalytic region does not structurally limit the instant claimed catalyst, thus such limitation cannot render the instantly claimed catalyst patentable distinct.   Furthermore, Hanaki disclosed catalyst apparently have a first catalytic region being disposed on a second catalytic region (Fig. 2-3, [0019]-[0026]).  
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Hanaki ( US2011/0071019) as applied above, and in view of Jia  (US2008/0003155).
Regarding claim 9,  Hanaki does not expressly teaches the amount of bismuth. 
Jia teaches the amount of bismuth in the catalyst is preferably about 0.5% to about 8% by weight while Pt  is preferably from about 1% to 5% by weight ([0010]),  wherein such bismuth amount overlapping with that of instantly claimed bismuth amount, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to  adopt such amount of bismuth as shown by Jia to practice the bismuth catalyst component in .  
  Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaki ( US2011/0071019) as applied above, and in view of Strehlau (US2007/0134145).
Regarding claim 11,  Hanaki does not expressly teach the group 8 metal amount being 0.1 to 5.0% by weight relative to the support. 
Strehlau teaches an exhaust gas purification catalyst comprising iron oxide, platinum and a support oxide ([0019], [0024]-[0027]) wherein the mass ratio of metallic elements of iron oxide to the total of precious metals in a range between 0.5:1 to 15: 1, ([0064]).  Strehlau further discloses a total amount of precious metal relative to the support oxide is 0.01% to 6% by weight ([0065]).
 Since Strehlau discloses iron to the total precious metal mass ratio can be between 0.5:1 to 15:1 and a total amount of precious metal relative to the support oxide being 0.01% to 6%,  hence Strehlau disclosed  iron amount relative to the support oxide is overlapping with that of instantly claimed iron amount thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to  adopt such mass ratio of Fe to precious metal  and total amount of precious metal relative to the support oxide (correspondingly Fe amount relative to the support oxide) as shown by Strehlau  to practice the catalyst of Hanaki because by doing so can  help provide a desired exhaust gas purification catalyst as suggested by Strehlau ([0024]-[0027]). Furthermore, adopting such well-known Fe to precious metal  mass ratio and precious metal total amount (correspondingly Fe amount relative to the support oxide) for obtaining a . 
Claim  10  is  rejected under 35 U.S.C. 103 as being unpatentable over Hanaki ( US2011/0071019) as applied above, and in view of Strehlau (US2007/0134145) and Chandler (US2015/0176455).
Regarding claim 10,  Hanaki does not expressly teach the group 8 metal loading being 15 to 40 g/ft3.
Strehlau has been described as above wherein the mass ratio of Fe to total  precious metal being 0.5:1 to 15:1.
It would have been obvious for one of ordinary skill in the art to  adopt such mass ratio of Fe to precious metal  as shown by Strehlau  to practice the catalyst of Hanaki because by doing so can  help provide a desired exhaust gas purification catalyst as suggested by Strehlau ([0024]-[0027]). Furthermore, adopting such well-known Fe to precious metal  mass ratio for obtaining a desired catalyst for exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Chandler teaches total precious metal loading in an oxidation catalyst for exhaust gas purification can be from 10 to 300 g/ft3 ([0127]). 
It would have been obvious for one of ordinary skill in the art to adopt such precious metal total loading as shown by Chandler to practice the catalyst of Hanaki because by doing so can help provide a desired oxidation catalyst for exhaust gas purification catalyst.   Furthermore, adopting such well-known precious metal loading amount for obtaining a desired catalyst for exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
3 and Strehlau already teaches the mass ratio of Fe to total precious metal can be 0.5:1:15:1 hence, Fe loading in the exhaust purification catalyst overlaps with that of  instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known Fe loading amount as shown by Strehlau and Chandler to practice the catalyst of Hanaki because by doing so can help provide a desired exhaust gas purification catalyst.  Furthermore, adopting such well-known iron  loading amount for obtaining a desired catalyst for exhaust gas purification is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).
Claim  13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki ( US2011/0071019) as applied above, and in view of Chandler  (US2015/0176455).
Regarding claim 13,  Hanaki does not expressly teach the catalyst comprising a hydrocarbon adsorbent material. 
Chandler teaches an oxidation catalyst can include a hydrocarbon adsorbent e.g. zeolite ([0157], [0158]). 
It would have been obvious for one of ordinary kill in the art to include  such hydrocarbon adsorbent material  as shown by Chandler into the exhaust gas purification catalyst of Hanaki because by doing so can help provide an oxidation catalyst used for diesel oxidation catalyst (DOC), catalyzed foot filter (CSF) and a passive NOx adsorber (PNA) as suggested by Chandler ([0016], [0157]). 

It would have been obvious for one of ordinary skill in the art to include such zeolite comprising noble metal as a zeolite catalyst as shown by Chandler into the exhaust gas purification catalyst of Hanaki because by doing so can help provide a purification catalyst being used as cold start concept catalyst as suggested by Chandler ([0016], [0179]). 
Claim 16  and  20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaki ( US2011/0071019) as applied above, and in view of Umeno et al. (US2016/0346731). 
Regarding claim 16,  as for the claimed first catalytic region being a first catalyst layer, second catalytic region being a second catalyst layer and the first catalytic  layer is disposed on the second catalytic layer,  Hanaki discloses catalyst layers can be obtained via coating catalytic material slurry onto substrate ([0060]-[0063]). 
As for the first catalytic layer being disposed on the second catalytic layer,  Umeno discloses forming a first catalyst layer ( reads onto the claimed  a second  catalytic zone/region/layer) on a substrate, then forming a second catalyst layer ( reads onto the claimed a first catalytic region/zone/layer)  on the first catalyst layer is publicly known conventional approaches for obtaining layered catalyst for exhaust gas purification ([0015], [0059]). 

Regarding claim 20 and 22,  such limitations are met as discussed above. 
Regarding claim 21,  as for the claimed entire length of the first catalytic zone being disposed on second catalytic layer,  Umeno teaches forming another catalyst layer on top of the first catalyst layer, therefore,  it would have been obvious for  one of ordinary skill in the art to expect the first catalyst layer is completely (the whole length) covered by the second catalyst  layer for help obtaining desired final catalyst as suggested by Umeno ([0059]).   It would have been obvious for one of ordinary skill in the art “obvious to try” to use second catalyst layer to cover the entire length of the first catalyst layer thus help obtaining desired exhaust gas purification catalyst (See MPEP 2143 KSR). 
Claim 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujdala (US2008/0124514)  in view of  Hanaki ( US2011/0071019).
Fujdala teaches an exhaust gas purification catalyst comprising  exhaust catalyst coated onto a substrate ([0017]) wherein the catalyst comprising a first supported catalyst, such as supported PtBi  catalyst and second supported catalyst of palladium 
Regarding claim 1,  Fujdala does not expressly teach the catalyst material comprising a group 8 metal or an oxide thereof. 
Hanaki has been described as above wherein transition metal element Fe, specifically iron oxide can be included in the catalyst component ([0047], table 1). 
It would have been obvious for one of ordinary skill in the art to adopt such transition metal element iron or its oxide as shown by Hanaki to modify the catalytic material of Fujdala because by doing so can help provide an catalyst  for purifying not only the particulates but also the exhaust gas as suggested by Hanaki ([0047]).  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” to include iron or iron oxide  from a finite number of identified, predictable transition metal elements/oxides for help providing a desired exhaust gas purifying catalyst  with a reasonable expectation of success (see MPEP 2143 KSR).
Regarding claim 8-9,  Fujdala specifically teaches supported PtBi (1.5:1  by weight) catalyst having Pt loading of 60 g/ft3 (table 1, example 4) wherein such catalyst having 3.0% by weight Pt and 2% by weight of bismuth ([0055]).    Since Fujdala disclosed such catalyst having weight ratio of Pt:Bi=1.5:1, thus bismuth loading in such catalyst is 40 g/ft3.  Fujdala disclosed bismuth weight ratio is within or overlaps with that of instantly claimed bismuth amount based on the support, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 

Terminal Disclaimer
03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application S/N 16/227,159, 16/227,312 (noted ‘312 application has been abandoned) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's amendments filed on 01/20/2021 have been acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed  on 01/20/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments about Hanaki does not teach the specific combination of a catalyst comprising bismuth, iron, and a PGM selected from (i) Pt and (ii) Pt and Pd,  it is true Hanaki does not have specific example teaching a catalyst comprising bismuth, iron and a PGM selected from from (i) Pt and (ii) Pt and Pd.  However,  Hanaki teaches a catalyst material  including  catalyst component and a heat resistant material as  support, such as alumina or zirconia ([0045]) wherein the catalyst component is supported onto the support ([0049]). Hanaki specifically discloses Fe and Pt are supported onto  cerium praseodymium oxide or cerium gallium oxide  used as catalyst material (table 1, specifically example 8 and 14).   Hanaki  also teaches the catalyst component can include metal oxide, specifically CeO2, Pr6O11, Y2O3, bismuth oxide, zirconium oxide or aluminum oxide   in view of the oxidation and burning of the particulates by the catalytic action ([0046]).  It would have been obvious for one of ordinary skill in the art  to adopt  bismuth (e.g. bismuth oxide) as a catalyst component .
In response to applicant’s arguments about  Fujadal failed to suggests that an iron or an iron oxide could have improved a catalyst containing platinum and bismuth supported on a La-stabilized alumina and Hanaki failed to suggests that an iron or an iron oxide could have improved a catalyst containing platinum and bismuth supported on a La-stabilized alumina either,  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Fujdala teaches an exhaust gas purification catalyst comprising  exhaust catalyst coated onto a substrate ([0017]) wherein the catalyst comprising a first supported catalyst, such as supported PtBi  catalyst and second supported catalyst of palladium and gold ([0012], example 4).  The 
In response to applicant’s arguments about instant example 2  containing platinum, bismuth and iron had a lower light-off temperature for %CO conversion compared to an oxidation catalyst with iron (example 1), the examiner would like to kindly reminder applicant that any evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed . 

Conclusion
Pertinent art of interests are cited onto PTO-892 form.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Chiffey to US2017/0106337 discloses an oxidation catalyst composition for treating an exhaust gas produced by a diesel engine comprising a catalytic region and a substrate, wherein the catalytic region comprises a catalytic material comprising : bismuth (Bi), antimony (Sb) or an oxide thereof; a platinum group metal (PGM) selected from the group consisting of (i) platinum ( Pt), (ii) palladium (Pd) and (iii) platinum ( Pt) and palladium (Pd); and a support material, which is a refractory oxide: wherein the platinum group metal (PGM) is supported on the support material; and wherein the bismuth (Bi), antimony (Sb) or an oxide thereof is supported on the support material and/or the refractory oxide comprises the bismuth, antimony or an oxide thereof (abstract, claim 1-15). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/JUN LI/           Primary Examiner, Art Unit 1796